Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amendedQuarterly Report of American Surgical Holdings, Inc.(the “Company”) on Form 10-QSB for theperiod ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Zak Elgamal, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m of 78o (d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of American Surgical Holdings, Inc. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. AMERICAN SURGICAL HOLDINGS, INC. By: /s/ Zak Elgamal ZAK ELGAMAL President and Chief Executive Officer (Principal Executive Officer) Date:December 6, 2007
